EMPLOYEE  BONUS COMPENSATION RESTRICTION AGREEMENT


Dated as of April 25, 2011


Florida Gaming Centers, Inc. (“Centers”) and William Bennett Collett, Jr.
(“Collett”) have entered into that certain Employment Agreement dated as of
April 25, 2011 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Employment Agreement”).  Centers and Florida
Gaming Corporation (“Holdings”) have received loans or extensions of credit, or
have guaranteed loans or extensions of credit (together with all principal,
interest, costs, fees, expenses and other amounts owing under or in connection
therewith, including, without limitation, any interest accruing after maturity
or after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding relating to Centers or Holdings,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding, or any debtor-in-possession financing offered by the
below-defined Senior Agent or Lenders, the “Senior Debt”), pursuant to the
Credit Agreement, dated as of April 25, 2011, by and among Centers, as borrower,
Holdings, the financial institutions from time to time party thereto as Lenders
(the “Lenders”), and ABC Funding, LLC, as Administrative Agent (the “Senior
Agent”) (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”, and together with the
agreements, documents and instruments delivered in connection therewith, as each
may be amended, restated, supplemented or otherwise modified from time to time,
the “Senior Debt Documents”).  Each capitalized term used herein and not defined
herein shall have the meaning ascribed thereto in the Credit Agreement.


In order to induce the Senior Agent and the Lenders to extend credit pursuant to
the Senior Debt Documents, Collett and the Senior Agent hereby agree as follows:


1.           As long as no Event of Default or Default has occurred and is
continuing under (and as defined in) the Credit Agreement, and if no Event of
Default or Default would result from the making of any such payments, Centers
may pay and Collett may accept the employee bonus compensation  award fee (as
set forth more fully in paragraph 4(b) of the Employment Agreement) (the “Bonus
Compensation”).  Upon the occurrence of an Event of Default or a Default, or if
an Event of Default or Default would result therefrom, Centers shall not pay and
Collett shall not accept or receive any of the Bonus Compensation without the
Senior Agent’s prior written consent.  Upon the occurrence of an Event of
Default or a Default, any Bonus Compensation that has been previously awarded
but remains unpaid (the “Outstanding Bonus Compensation”) shall extinguish and
all obligations (including, without limitation, all payment and performance
obligations) with regards to the Outstanding Bonus Compensation will be
cancelled and no longer remain outstanding or enforceable by Collett as of the
date of an Event of Default or a Default.  The Senior Agent’s notification to
Centers of the occurrence of an Event of Default or Default shall constitute
notice to Collett of the occurrence of an Event of Default or Default.  Neither
Collett nor Centers shall amend or modify the Employment Agreement in any manner
without the prior written consent of the Senior Agent.
 
 
 

--------------------------------------------------------------------------------

 

2.           Any payments on the Bonus Compensation received by Collett, other
than as expressly permitted in Section 1 above, shall be held in trust for the
Senior Agent, and Collett will forthwith turn over any such payments in the form
received, properly endorsed, to the Senior Agent to be applied to the Senior
Debt as determined by the Senior Agent.  No payment that would result in an
Event of Default or Default or that is made after the occurrence of an Event of
Default or Default shall be deemed to be permitted hereby.
 
3.           At no time will Collett commence any action or proceeding against
Centers, Holdings or any affiliate thereof to recover all or any part of the
Bonus Compensation not paid when due and shall not join with any creditor, in
bringing any proceeding against Centers or Holdings or any affiliate thereof
under any liquidation, conservatorship, bankruptcy,  reorganization,
rearrangement, or other insolvency law now or hereafter existing, and shall not
exercise or enforce any other right or remedy against Centers or Holdings or any
affiliate thereof (including obtaining any judgment against Centers or Holdings
or any affiliate thereof) unless and until the Senior Debt shall be Paid in
Full.    The term “Paid in Full” means the indefeasible payment in full in cash
of all Senior Debt and the irrevocable termination of all commitments to lend or
otherwise extend credit under the Senior Debt Documents.
 
4.           The Senior Agent may, as attorney-in-fact for Collett, take such
action on behalf of Collett, and Collett hereby appoints the Senior Agent as
attorney-in-fact for Collett to demand, sue for, collect, and receive any and
all such money, dividends or other assets and give acquittance therefore and to
file any claim, proof of claim or other instrument of similar character and to
take such other proceedings in the Senior Agent’s name or in the name of
Collett, as the Senior Agent may deem necessary or advisable for the enforcement
of this Employee  Bonus Compensation Restriction Agreement (as hereafter
amended, restated, supplemented or replaced from time to time, this
“Employee  Bonus Compensation Restriction Agreement”).  Collett will execute and
deliver to the Senior Agent such other and further powers of attorney or other
instruments as either reasonably may request in order to accomplish the
foregoing.
 
5.           The Senior Agent and the Lenders may at any time and from time to
time, without the consent of or notice to Collett, without incurring
responsibility to Collett and without impairing or releasing any of the Senior
Agent’s rights, or any of the obligations of Collett hereunder:
 
(a)           Change the amount, manner, place or terms of payment or change or
extend the time of payment of or renew or alter the Senior Debt, or any part
thereof, or amend, supplement or replace the Credit Agreement and/or any notes
executed in connection therewith in any manner or enter into or amend,
supplement or replace in any manner any other agreement relating to the Senior
Debt;


(b)           Sell, exchange, release or otherwise deal with all or any part of
any property at any time pledged or mortgaged by any party to secure or securing
the Senior Debt or any part thereof;


(c)           Release anyone liable in any manner for the payment or collection
of the Senior Debt;


 
2

--------------------------------------------------------------------------------

 

(d)           Exercise or refrain from exercising any rights against Centers,
Holdings or any affiliate thereof; and


(e)           Apply sums paid by any party to the Senior Debt in any order or
manner as determined by the Senior Agent.


6.           No payment of the Bonus Compensation shall be permitted at any time
this Employee  Bonus Compensation Restriction Agreement is not in full force and
effect and binding against Collett and its successors and assigns.
 
7.           This Employee  Bonus Compensation Restriction Agreement contains
the entire agreement between the parties regarding the subject matter hereof and
may be amended, supplemented or modified only by written instrument executed by
the Senior Agent, Centers, Holdings and Collett.
 
8.           Collett represents and warrants that neither the execution or
delivery of this Employee  Bonus Compensation Restriction Agreement nor
fulfillment of nor compliance with the terms and provisions hereof will conflict
with, or result in a breach of the terms, conditions, or provisions of or
constitute a default under any agreement or instrument to which Collett or any
of Collett’s assets is now subject.
 
9.           Any notice of acceptance of this Employee Bonus Compensation
Restriction Agreement is hereby waived.
 
10.           The Senior Agent and/or any Lender may assign any or all of their
rights, duties and obligations hereunder without the consent of Centers,
Holdings, Collett, or any other party hereto.
 
11.           This Employee  Bonus Compensation Restriction Agreement shall be
binding upon Collett, and Collett’s successors, representatives and assigns.
 
12.           Except as provided in Section 1 above, Holdings and Centers, by
its acknowledgment hereof, agree that neither Holdings nor Centers will make any
payment on any of the Management Fees or the Bonus Compensation or take any
other action in contravention of the provisions of this Employee  Bonus
Compensation Restriction Agreement.
 
13.           GOVERNING LAW.  THIS EMPLOYEE  BONUS COMPENSATION RESTRICTION
AGREEMENT, AND ALL MATTERS ARISING OUT OF OR RELATING TO THIS EMPLOYEE  BONUS
COMPENSATION RESTRICTION AGREEMENT, SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAWS, AND SHALL BE CONSTRUED WITHOUT THE AID OF ANY
CANON, CUSTOM OR RULE OF LAW REQUIRING CONSTRUCTION AGAINST THE DRAFTSMAN.
 
 
3

--------------------------------------------------------------------------------

 

14.           CONSENT TO JURISDICTION.  EACH OF COLLETT, CENTERS, HOLDINGS AND
THE SENIOR AGENT HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION
OF, AND VENUE IN, ANY STATE OR FEDERAL COURT LOCATED IN THE STATE OF NEW YORK IN
ANY AND ALL ACTIONS AND PROCEEDINGS WHETHER ARISING HEREUNDER OR UNDER ANY OTHER
AGREEMENT OR UNDERTAKING.  EACH OF HOLDINGS, CENTERS AND COLLETT WAIVES ANY
OBJECTION TO IMPROPER VENUE AND FORUM NON-CONVENIENS TO PROCEEDINGS IN ANY SUCH
COURT OR COURTS AND ALL RIGHTS TO TRANSFER FOR ANY REASON.  EACH OF COLLETT,
CENTERS AND HOLDINGS IRREVOCABLY AGREES TO SERVICE OF PROCESS BY CERTIFIED MAIL,
RETURN RECEIPT REQUESTED TO THE ADDRESS OF THE APPROPRIATE PARTY SET FORTH
HEREIN.
 
15.           WAIVER OF JURY TRIAL.  EACH OF COLLETT, CENTERS, HOLDINGS AND THE
SENIOR AGENT HEREBY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A JURY TRIAL IN
CONNECTION WITH ANY LITIGATION COMMENCED BY OR AGAINST THE SENIOR AGENT WITH
RESPECT TO RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO, WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE.
 
The remainder of this page is intentionally blank.


 
4

--------------------------------------------------------------------------------

 

Dated as of the date first written above.


COLLETT:
William Bennett Collett, Jr.
     
By:
/s/ William B. Collett, Jr.
 
Name: 
William B. Collett, Jr.
 
Title:
CEO
     
Address for Notices:
         
Florida Gaming Centers, Inc.
3500 NW 37th Avenue
Miami FL  33142
Facsimile (305) 634-1712
Attention: President
 

 
 
 

--------------------------------------------------------------------------------

 

Intending to be legally bound, Holdings and Centers agree to and acknowledge the
terms of this Employee  Bonus Compensation Restriction Agreement as of the date
first above written, with the understanding that this Employee  Bonus
Compensation Restriction Agreement conveys no rights or remedies to Holdings or
Centers and shall not permit Holdings or Centers to act in contravention with
the terms of the Senior Debt Documents:


CENTERS:
FLORIDA GAMING CENTERS, INC., a
Florida corporation
     
By:
/s/ William B. Collett, Jr.
 
Name:
William B. Collett, Jr.
 
Title:
CEO    
Address for notices to Centers:
 
Florida Gaming Centers, Inc.
3500 NW 37th Avenue
Miami FL  33142
Facsimile (305) 634-1712
Attention: President
 



HOLDINGS:
FLORIDA GAMING CORPORATION, a
Delaware corporation
     
By:
/s/ William B. Collett, Jr.
 
Name:
William B. Collett, Jr.
 
Title:
CEO    
Address for notices to Holdings:
  
Florida Gaming Corporation
3500 NW 37th Avenue
Miami FL  33142
Facsimile (305) 634-1712
Attention: President
 

 
 
 

--------------------------------------------------------------------------------

 
 
Agreed to and Acknowledged:


SENIOR AGENT:
ABC FUNDING, LLC, a Delaware limited
liability company
     
By:
/s/ Thomas Roberts  
Name:
Thomas Roberts  
Title:
Managing Director    



Address for notices to the Senior Agent:
 
ABC Funding, LLC
222 Berkeley Street, 18th floor
Boston, MA 02116
Attention of James Freeland and Adam Britt
(Facsimile: (617) 598-4902)
 

 
Signature Page to Employee Bonus Compensation Restriction Agreement
 
 
 

--------------------------------------------------------------------------------

 